Exhibit 10.1


313 Acquisition LLC
APX Group, Inc.
4931 N. 300 W.
Provo, UT 84604
May 2, 2016


Mr. David Bywater
Re: Leave of Absence
Mr. Bywater:
Reference is made to the Management Subscription Agreement (Incentive Units)
(the “Subscription Agreement”) that you entered into with 313 Acquisition LLC
(the “Company”) under the 313 Acquisition LLC Unit Plan (the “Plan”), each and
any agreement you entered into pursuant thereto, and the letter regarding
post-termination vesting delivered to you on March 8, 2016 (together with the
Subscription Agreement, and the Plan, collectively, your “Equity Agreements”),
and the employment agreement entered into by and between you and APX Group, Inc.
(together with its affiliates other than Vivint Solar, Inc., “APX Group”) as of
March 8, 2016 (the “Employment Agreement”). Capitalized terms used but not
defined in this letter shall have the meanings ascribed such terms in the
Agreements.
The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your leave of absence from your employment with APX Group at the request of
APX Group (the “Leave of Absence”) while you serve as interim chief executive
officer of Vivint Solar, Inc. (“Vivint Solar”, and such appointment, the
“Interim Appointment”).
Duration of Leave of Absence:
 
Your leave of absence shall be effective immediately, and will continue until
you cease to be the interim chief executive officer of Vivint Solar (such
period, the “Absence Period”). Following the last day of the Absence Period, you
will resume active, full-time employment with APX Group, subject to and in
accordance with, the Employment Agreement.


Compensation During Leave of Absence:
 
During the Absence Period, you will not be entitled to a Base Salary pursuant to
Section 3(a) of the Employment Agreement. The Leave of Absence will not affect
your eligibility to earn an Annual Bonus in respect of the 2016 fiscal year in
accordance with Section 3(b) of the Employment Agreement, and your Annual Bonus
in respect of 2016, if any, will not be prorated as a result of the Absence
Period.








--------------------------------------------------------------------------------

2




Equity Incentive Awards:
 
For the purposes of vesting and any repurchase rights with respect to your
Incentive Units, your employment with Vivint Solar during the Absence Period
shall be deemed employment with APX Group, and the Leave of Absence shall not
constitute a termination of your employment with APX Group. If, for any reason,
you do not return to active employment with APX Group following the last day of
the Absence Period, your last day of employment for the purposes of the
Incentive Units shall be the last day of the Absence Period.


Employee Benefits:
 
During the Absence Period, subject to applicable law, you will continue to be
eligible to participate in the employee benefit programs of APX Group, including
any health, dental, life and disability insurance benefits.


Employment
Relationship:
 
As a reminder, your employment with APX Group is for no specific period of time
and continues to be “at will,” meaning that either you or APX Group may
terminate your employment at any time and for any reason, with or without notice
or cause, including during the Absence Period (subject to the terms and
conditions of your Employment Agreement).


During the Absence Period, you will be relived of your duties to APX Group under
your Employment Agreement, except as otherwise agreed to from time to time by
you and the President of APX Group. Your Employment Agreement will continue in
full force and effect, except as expressly set forth and agreed to in this
Agreement with respect to your position, duties, and authority under your
Employment Agreement and your Base Salary during the Absence Period.


Miscellaneous:
 
Except as is provided in this letter, the Equity Agreements and the Employment
Agreement shall remain unchanged and continue in full force and effect. This
agreement will be construed and interpreted in accordance with the laws of the
State of Utah, without reference to the choice of law provisions thereof.



[Signatures follow]









--------------------------------------------------------------------------------








Sincerely,


313 Acquisition LLC
/s/PeterWallace                    
By:
Its:


APX Group, Inc.
/s/Peter Wallace                    
By:
Its:




Agreed and accepted this 2nd day of May, 2016:


/s/ David Bywater__________________________
David Bywater





